Clark, C. J.,
concurs oh tbe first ground, tbat tbe plaintiff, owner of tbe timber interest in tbe land, was not made a party in tbe drainage proceeding and bas bad no day in court. In Banlcs v. Lane, 170 N. 0., 14; s. c., 171 N. 0., 505, tbe landowner bad been made a party, and was duly assessed. Tbe Court beld tbat sucb proceeding was in rem and tbat tbe notice to tbe owner was sufficient, for the mortgage was only an encumbrance, and it was also to be presumed tbat tbe mortgagee was benefited by tbe enhancement of the value of tbe land, which was security for tbe debt.
I dissent, however, as to tbe second point, which, besides, is merely an obiter dictum, since tbe proposition cannot arise after bolding tbat tbe plaintiff bas not been made a party and tbat tbe whole proceeding was void as to it. If tbe plaintiff bad been made a party, of course,' it would be bound by any judgment or assessment from which it did not appeal. Moreover, tbe conveyance of tbe timber right bas been often beld by this Court to be a conveyance of tbe realty. Timber Co. v. Wells, 171 N. C., 264, and cases cited. If tbe timber bad-not been conveyed at tbe time of tbe judgment in this drainage proceeding, tbe land with tbe timber on it would have been assessed its due share for tbe payment of tbe bonds and tbe expenses of tbe proceeding. Tbe owner, having parted with tbe valuable timber interests, would not be assessed for tbe same valuation on tbe land as be would have been before sucb conveyance. If tbe valuation assessed against bis land was reduced by tbe value of tbe conveyance of tbe timber, of course, tbe owner of sucb timber right would be assessed for tbe value of sucb timber as was standing and uncut at tbe time tbe assessment and valuation were made. It is true, tbe conveyance may be called a lease, but it is not a lease in the ordinary sense of a lease of a bouse or farm, wbicb takes nothing from tbe value of tbe realty, but it is a conveyance of an interest for years in tbe land. Till tbe timber is cut tbe land cannot be used for any other purpose, and tbe gradual cutting of tbe timber-will impair tbe value of tbe tract.
’ "Whatever tbe value of this conveyance for years is at any given time, it is liable for taxation, Eevisal, 5225; Laws 1915, cb. 286, séc. 32, wbicb provide tbat when any “mineral, quarry, or timber right” is owned by other than tbe owner of tbe fee, sucb right shall be listed and taxed in tbe name of its owner, sucb right and tbe fee being assessed separately. Of course, therefore, it is liable for an assessment of its value in forming a drainage district. There are thousands of acres of timber beld by lumber companies wbicb are very valuable, and to bold 'that sucb timber rights are not liable to taxation, or for an assessment in tbe drainage district which may embrace them, would be to exempt a very *122great property, many millions of dollars, from liability either ,to taxation or assessment for any local purpose. If liable to taxation as realty, they must be equally subject to local assessments.
In laying a local assessment, whether it is for paving or for fencing or for a drainage district or other purpose, the question is not whether the particular property is benefited, but what is its valuation. There is some modification under the terms of the statute in proceedings for drainage, having regard to the benefit to each tract; but when the tract is assessed and the timber interest is sold' off, whether before or after the assessment, such timber interest should'be assessed in the proportion that the timber right bears to the value of the whole tract.